Order, Supreme Court, Bronx County (Mark Friedlander, J.), entered July 12, 2005, which denied the motion by Beer Garden and E.M.D. Enterprises (the Roxy defendants) and the cross motion by M.A.S. Security for summary judgment, unanimously affirmed, without costs.
Plaintiff and his friends were evicted from the Roxy nightclub *241along with another group with whom they had argued. He was thereafter stabbed, allegedly by a member of the other group. Multiple issues of fact regarding defendants’ liability preclude summary judgment. Concur—Andrias, J.E, Friedman, Marlow, Nardelli and Catterson, JJ.